DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/7/2022 has been entered, claim 7 is cancelled and claims 10-20 are withdrawn from consideration, thus claims 1-6 and 8-9 are currently pending in this application.  	The amendment to claims 1 and 9 overcomes the previous 35 U.S.C. 112(a) rejection, therefore the rejection is hereby withdrawn. 	The amendment to claim 1 overcomes the previous claim and drawing objections, therefore the claim and drawing objections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Larry Hild (Reg. no. 51803) on Friday, March 11, 2022.
Claims 10-20. (Cancelled)
Allowable Subject Matter
Claims 1-6 and 8-9 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a semiconductor device comprising “a first source/drain region present on a portion of the supporting substrate on a first side of the planar sidewalls of the fin structure, the first source/drain region being laterally offset from the fin structure to provide that no portion of the first source/drain region is directly under the
fin structure” in combination with “a contact to the first source/drain region, wherein the contact is in direct contact with an outside surface of the spacer” as recited in claim 1; and   	a semiconductor device comprising “a first source/drain region present on a portion of the supporting substrate on a first side of the planar sidewalls of the fin structure, the first source/drain region being laterally offset from the fin structure to provide that no portion of the first source/drain region is directly under the fin structure” in combination with “contacts to the first source/drain region and the second source/drain region, wherein the sidewall spacer provides for alignment of the contacts to the first source/drain region and the gate structure in a manner that does not short the semiconductor device, wherein the contract is in direct contact with an outside surface of the spacer” as recited in claim 9.
 	Claims 2-6 and 8 are also allowed for further limiting and depending upon allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892